Exhibit 10.5

                                                         May 25, 2007

Linda Carlo

Exec Vp / Business Development, Director to Consumer

Dept: 100 — Executive

Dear Linda:

We are pleased to inform you that you’ve been selected as a participant in the
Casual Male Retail Group, Inc. Annual Incentive Plan for the Plan Year beginning
February 4, 2007 and ending February 2, 2008. As a merchant participant in the
Annual Incentive Plan, you may be eligible for a mid-year incentive payment
depending on your performance against your personal performance goals through
the first two (2) quarters of the fiscal year.

The Annual Incentive Plan is designed to reward key associates who are in
leadership roles within the organization and are positioned to directly impact
business results. In addition to providing key associates with a performance
based financial incentive, the Plan adds value by reinforcing a high performance
business culture, focusing attention on achieving specific financial performance
objectives, driving productivity and efficiencies that improve sales and profits
and Increasing shareholder value when performance objectives are met.

The Annual Incentive Plan consists of two (2) components:

  •  

Personal Performance Component

  •  

CMRG Performance Component

Your bonus participation level is summarized below:

  •  

40% Of Base Annual Earnings @ Target

  •  

60% based upon Personal Performance Goals

  •  

40% based upon CMRG Performance Goals

The amount of your bonus payment is calculated as a percentage of your annual
base earnings and is based upon the performance of your business unit as
measured against the performance criteria shown in the attached schedule.

We believe this years plan presents an outstanding opportunity to achieve and
even surpass the established targets. We will periodically provide all
participants with updated information of our progress against the performance
goals. In the meantime, best of luck to all Incentive Plan participants….

 

/s/ DAVID A. LEVIN

 

/s/ DENNIS R. HERNREICH

David A. Levin, President and CEO   Dennis R. Hernreich, COO and CFO